DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on January 04, 2022.  Claims 1-21 are pending and examined below.

Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current abstract is objected because it uses the language “fijn1639-105.US06 ”.   Applicant is advised to remove the language from the Abstract “fijn1639-105.US06 ”.  Appropriate correction is required.

Specification
The specification is objected to because: The specification uses “VELCRO ®”, without capitalizing all letters. (See paragraph 0009, 0018, 0044, & 0046), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Please capitalize every letter of the word of the trademark “VELCRO®”.
Appropriate correction is required.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There were two occurrences of claim 12 and the second occurrence of 12 has been renumbered as 21. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 16, the limitation “connector means”,  has been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because of the use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the privacy panel portion" in on page 27, lines 19 & 20 and 23.  There is insufficient antecedent basis for this limitation in the claim.  
In Claim 14, the term “the privacy panel portion” is unclear which renders the
claim indefinite. The term “the privacy panel portion” is neither defined in the
specification, nor is a standard provided for ascertaining the requisite degree. Therefore, it is unclear as to whether or not this is an additional privacy portion or if this “the privacy panel portion” is referring to “the lateral privacy panel portions above in claim 1” or one of the lateral privacy panels or both. In addition, the term “plurality of incremental and angled positions” is unclear which renders the claim indefinite. The term “plurality of incremental and angled positions” is neither defined in the specification, nor is a standard provided for ascertaining the requisite degree. Therefore,  Claim 14 does not definitively establish the amount or tolerances needed for the angled position to have a “plurality of incremental and angled positions”, therefore it is not reasonable for one of ordinary skill to understand the metes and bounds of a “wherein the privacy panel portion can be positioned relative to the head portion in a plurality of incremental and angled positions ”.  

Claim 15 recites the limitation "both front and rear blanket portions" on page 28 in lines 1 & 2.  It is unclear as to whether or not this is an additional blanket portion or if  “both front and rear blanket portions” is referring to “at least one blanket portion” above in claim 4, or a different blanket portion or both. There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, 13, 17, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Japanese Patent No. JP 2018057500 A to SHINANO, based on the English Language Translation Provided EPO and Google (herein after "Shinano").

As to Claim 1,  Shinano discloses  a travel garment accessory comprising: a head portion to be worn on or over the head of the user (See Fig. 7; Shinano), the head portion having a back wall (See Fig. 8; Shinano), side walls (11) and an open front area (See Fig. 7; Shinano), and a pair of lateral privacy panel portions extending from the side walls (See Figs. 7 & 8; teaching a pair of lateral privacy panel portions (4b,4a & 5; Shinano) and adjacent the open front area so that at least one of the lateral privacy panel portions forms a privacy barrier for the face of the user (See Fig. 7; Shinano).  

    PNG
    media_image1.png
    736
    1131
    media_image1.png
    Greyscale


As to Claim 2, Shinano discloses a travel garment as claimed in claim 1, wherein at least one of the privacy lateral panels is movable between an open position in which it provides the privacy barrier for the user and a folded position in which it is folded or compacted into the head portion (See Figs. 7 & 8; Shinano, teaching the privacy lateral panels (4a,4b & 5) is movable between an open position in which it provides the privacy barrier for the user.  The privacy lateral panels are capable of being in a folded position in which it is folded into the head portion).  

As to Claim 11, Shinano discloses a travel garment as claimed in claim 1, further comprising at least one pillow (See paragraph 0040; Shinano, “Further, as shown in FIG. 2, the portable pillow cover 10 accommodates a non-breathable bag 2, and the bag 2 has an intake/exhaust part for allowing air to flow into and out of the bag 2.” Shinano teaching one pillow (non-breathable bag 2)).  

As to Claim 12, Shinano discloses a travel garment as claimed in claim 11, 
further comprising pockets (11) for receiving the pillow (non-breathable bag 2) and holding the pillow (non-breathable bag 2) in a selected position (See Figures 7 & 8 and para 0042; Shinano, teaching pockets (11) which are separated by second fabric 12). 

As to Claim 13, Shinano discloses a travel garment as claimed in claim 11, wherein the pillow is a privacy panel pillow located in or on the privacy panel portion of the garment (See para 40; Shinano, teaching a pillow (bag body 2) is a privacy panel pillow located on the privacy panel portion (4a &4b & fasteners 5) of the garment).  

As to Claim 17, Shinano discloses a method of wearing a garment comprising: providing a head portion to be worn on or over the head of the user (See Fig. 7; Shinano),  the head portion having a back wall (See Fig. 8; Shinano), side walls (11) (See Fig. 7; Shinano,) and an open front area (See Fig. 7; Shinano), and adjusting a pair of lateral privacy panel portions (4a & 4b & 5) which extend from the side walls (11) so as to be adjacent the open front area whereby at least one of the lateral privacy panel portions (4a & 4b & 5) forms a privacy barrier for the face of the user (See Figs. 7 & 8;Shinano, teaching adjusting a pair of lateral privacy panel portions (4a & 4b & 5) which extend from the side walls so as to be adjacent the open front area whereby at least one of the lateral privacy panel portions forms a privacy barrier for the face of the user).  

    PNG
    media_image2.png
    736
    1131
    media_image2.png
    Greyscale


As to Claim 18, Shinano discloses a method as claimed in claim 17,  wherein at least one of the privacy lateral panels (4a & 4b & 5) is movable between an open position in which it provides the privacy barrier for the user (See Figure 7 ; Shinano) and a folded position in which it is folded or compacted into the head portion (See Figs. 7 & 8; Shinano, teaching the privacy lateral panels (4a,4b & 5) is movable between an open position in which it provides the privacy barrier for the user.  The privacy lateral panels are capable of being in a folded position in which it is folded into the head portion).  

As to Claim 20, Shinano discloses a method as claimed in claim 17 wherein the head portion include a ventilation opening and at least one pillow (bag body 2)(See Figures 8; Shinano).  

As to Claim 21, Shinano discloses a travel garment as claimed in claim 11, wherein the pillow (non-breathable bag 2) comprises a neck pillow formed near a base of the head portion (See Figures 7 & 8; Shinano, teaching wherein the pillow (non-breathable bag 2) comprises a neck pillow formed near a base of the head portion).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 9,706,801 B2 to Peter Hunkele, (herein after "Hunkele”), and in view over United States Patent Application No. US 2017/0215545 A1 to Antonio Anderson, (herein after "Anderson").

As to Claim 1, Hunkele discloses a travel garment accessory comprising: a head portion to be worn on or over the head of the user (See Fig. 1; Hunkele)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the head portion having a back wall (See Fig. 2; Hunkele), side walls and an open front area (See Fig. 1; Hunkele).  Although Hunkele teaches a lateral privacy panel portion (126) extending from the side walls, Hunkele is silent in disclosing a pair of lateral privacy panel portions extending from the side walls and adjacent the open front area so that at least one of the lateral privacy panel portions forms a privacy barrier for the face of the user.  

    PNG
    media_image3.png
    931
    931
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    918
    917
    media_image4.png
    Greyscale


Anderson teaches a combination hair wrap, eye shade, and reading light travel garment and discloses a pair of lateral privacy panel portions extending from the side walls (See Figs. 17-19; Specifically See Fig. 18; Anderson) and adjacent the open front area so that at least one of the lateral privacy panel portions forms a privacy barrier for the face of the user (See Fig. 18; Anderson).  
    PNG
    media_image5.png
    927
    931
    media_image5.png
    Greyscale

Hunkele is analogous art to the claimed invention as it provides a multi-purpose travel garment with a head portion for users that are on an airplane for a long time; and, Anderson is analogous art to the claimed invention as it teaches convertible travel accessory with eye mask/ privacy portions to provide a covering for darkness for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified privacy portion/ eye mask of Hunkele, with a pair of lateral privacy panel portions extending from the side and adjacent the open front area so that at least one of the lateral privacy panel portions forms a privacy barrier for the face of the user, as taught by Anderson, which would be the simple substitution of one eye mask for another with the reasonable expectation that one eye mask would work equally as well as another for providing darkness for sleep comfort during use by the garment wearer (See para. 0044; Anderson).  
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 2, Hunkele/Anderson disclose a travel garment as claimed in claim 1, wherein at least one of the privacy lateral panels is movable between an open position in which it provides the privacy barrier for the user and a folded position in which it is folded or compacted into the head portion (See Fig. 17; Anderson).  

    PNG
    media_image6.png
    926
    922
    media_image6.png
    Greyscale

As to Claim 3, Hunkele/Anderson disclose a travel garment as claimed in claim 1, wherein the face area can be adjusted in size by loosening or tightening a drawstring in the head portion (See Fig. 1; Hunkele, teaching wherein (head adjustment mechanism 130) can adjust the face area in size by loosening or tightening a drawstring in the head portion). 

As to Claim 4, Hunkele/Anderson disclose a travel garment as claimed in claim 1, wherein at least one blanket portion is attached to the head portion (See Fig. 1; Hunkele). 

As to Claim 5, Hunkele/Anderson disclose a travel garment as claimed in claim 4, comprising two blanket portions each of which is attached to a lower edge of the head portion laterally (See Figs.1 & 2; Hunkele, teaching two blanket portions each of which is attached to a lower edge of the head portion laterally.  Hunkele shows the front and back of the garment being attached to the head portion laterally), and an open space (114) is provided between each of the two lateral blankets (See Figs.1 - 3; Hunkele, an open space (114) is provided between each of the two lateral blankets).  

As to Claim 6, Hunkele/Anderson disclose a travel garment as claimed in claim 5, wherein the blanket portion is an elongate member for extending downwardly over the front of the user (See Figs. 1- 3; Hunkele), and the blanket portion has at least one pocket (pouch 116) thereon (See Col. 6 Lines 35- 45; Hunkele, and teaching a pocket (pouch 116) not shown).  

As to Claim 7, Hunkele/Anderson disclose a travel garment as claimed in claim 4 wherein the blanket portion is foldable so that it can be folded against the head portion (See Fig. 1; Hunkele. This garment is capable of being folded against the head portion).  

As to Claim 8, Hunkele/Anderson disclose a travel garment as claimed in claim 4 wherein the blanket portion is selectively removable from the head portion (See Col. 8 Lines 4-14; Hunkele, "In some embodiments, the head portion 122 may, however, detachably join with the body portion 102.").
As to Claim 14, Hunkele/Anderson disclose a travel garment as claimed in claim 1, wherein the privacy panel portion can be positioned relative to the head portion in a plurality of incremental and angled positions so that the user can choose the orientation of the privacy barrier and maintain the privacy panel portion in the selected position (See Figs. 17-19; Specifically See Fig. 18 and paras. 63-65; Anderson, teaching wherein the privacy panel portion can be positioned relative to the head portion in a plurality of incremental and angled positions so that the user can choose the orientation of the privacy barrier and maintain the privacy panel portion in the selected position).

    PNG
    media_image5.png
    927
    931
    media_image5.png
    Greyscale


As to Claim 15, Hunkele/Anderson disclose a travel garment as claimed in claim 4, comprising both front and rear blanket portions which depending from the head portion, the front and rear blanket portions being detachable from the head portion (See Col. 8 Lines 4-14; (See Col. 8 Lines 4-14; Hunkele" In some embodiments, the head portion 122 may, however, detachably join with the body portion 102").  
As to Claim 16, Hunkele/Anderson disclose a travel garment as claimed in claim 1, wherein the privacy panel portions have connector means (securing means 52A, 52B; Anderson) for holding them in a selected position relative to the head portion (See Figs. 17-19; and Paras. 0063-0069; Anderson).  

Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 9,706,801 B2 to Peter Hunkele, (herein after "Hunkele”), and in view over United States Patent Application No. US 2017/0215545 A1 to Antonio Anderson, (herein after "Anderson") as to claim 1 above, and further in view of United States Patent Application No. US 2016/0150847 A1 to LANCE JOHNSON, (herein after "Johnson"). 

As to Claim 9, Hunkele/Anderson disclose a travel garment as claimed in claim 1.  However, Hunkele/Anderson do not disclose wherein the head portion include a ventilation opening.  
Johnson teaches garments having a vented hood and integrated hand covering and discloses wherein the head portion include a ventilation opening (See Figs. 9 & 10 and Specifically Fi. 9; Johnson) (vented portion 166).

    PNG
    media_image7.png
    964
    846
    media_image7.png
    Greyscale

Johnson is analogous art to the claimed invention as it provides a hood with a ventilation system to provide a head covering that dissipates heat from the head for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified hood of Hunkele/Anderson, wherein the head portion include a ventilation opening, as taught by Johnson, to provide a close-fitting hood that will protect the wearer's head and also facilitate natural dissipation of heat from the head (para. 0006; Johnson).  
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.

As to Claim 10, Hunkele/Anderson/Johnson disclose a travel garment as claimed in claim 9, wherein the ventilation opening (166; Johnson) is located on a top wall of the head portion (See Figs. 9 & 10; Johnson, teaching wherein the ventilation opening is located on a top wall of the head portion), the ventilation opening (166; Johnson) having a closure flap for opening and closing the ventilation opening (See Para. 0043; Johnson, teaching a ventilation opening (166) having a closure flap (168) for opening and closing the ventilation opening), and a mesh fabric formed within the ventilation opening (See para. 0044 Johnson, teaching "..., the vented portion 166 is a mesh").  

    PNG
    media_image7.png
    964
    846
    media_image7.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent No. JP 2018057500 A to SHINANO, based on the English Language Translation Provided EPO and Google (herein after "Shinano") as to claim 17 above, and in view over United States Patent Publication No. US 2020/0253397 Al to WILLIAM DIAZ (herein after "Diaz”).

As to Claim 19, Shinano discloses a method as claimed in claim 17, but is silent in disclosing wherein at least one blanket portion is attached to the head portion.  
Diaz teaches a convertible travel accessory and discloses wherein at least one blanket portion is attached to the head portion (See Fig. 1; Shinano, teaching wherein at least one blanket portion is attached to the head portion).
Shinano is analogous art to the claimed invention as it provides a portable pillow cover hood which can serve as a travel accessory for users that are on an airplane for a long time; and, Diaz is analogous art to the claimed invention as it provides convertible travel accessory with a convertible blanket that can be attached to the hood to provide a covering for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified hood of Shinano, wherein at least one blanket portion is attached to the head portion, as taught by Diaz, to provide additional travel comfort to the user with the addition of blanket coverage for the garment wearer (See para. 0034; Diaz).  
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.




    PNG
    media_image8.png
    922
    878
    media_image8.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and can be found in PTO-892 for submitted herewith. The cited
prior art reference to Early (US 20040210983) is of particular relevance to the claimed
invention.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732